DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 1/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claims 11 and 22 recite, “wherein the backup paths are determined and the backup path for each link connected to the node and on the backup path is temporarily added to the flooding topology when a link is not on the flooding topology and when there is no path on the flooding topology from the node to a remote end node of the link.”. It is unclear what the limitations, “wherein the backup paths are determined and the backup path for each link connected to the node and on the backup path is temporarily added to the flooding topology when a link is not on the flooding topology and when there is no path on the flooding topology from the node to a remote end node of the link.”  mean. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 12-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Previdi et al. (US 2008/0049622A1) in view of Kolavennu et al. (US 2013/0064139A1).

As per claim1, Previdi discloses a method for encoding messages of a flooding topology and backup paths of the flooding topology, comprising; detecting a network failure, wherein the network failure is a link failure, a node failure, or both; (Previdi: Figure 7B and Par 0009, To ensure that its routing table contains up-to-date routing information, the intermediate network node may cooperate with other intermediate nodes to disseminate routing information representative of the current network topology. For example, Suppose the intermediate network node detects that one of its neighboring nodes (i.e., adjacent network nodes) becomes unavailable, e.g., due to a link failure or the neighboring node going "off-line,” etc. In this situation, the intermediate network node can update the routing information stored in its routing table to ensure that data packets are not routed to the unavailable network node.) 
determining the flooding topology following detection of the network failure; (Previdi: Figure 7B and Par 0016, In a tunneling FRR, “backup tunnels' are created to bypass a protected network element (e.g., links, shared risk link groups (SRLGs), and nodes). When the network element fails, traffic is quickly rerouted over a backup tunnel to bypass the failed element, or more particularly, in the case of MPLS, a set of TE-LSP(s) is quickly rerouted. Specifically, a protecting network node (e.g., the “point of local repair.” PLR) configured to reroute the traffic inserts (“pushes') a new label for the backup tunnel, and the traffic is rerouted accordingly.)
determining the backup paths by determining a backup path for each link and node on the flooding topology; (Previdi: Figure 7B and Par 0017, For both IP FRR and tunneling FRR, the LFAS or backup tunnels may generally be referred to as “repair paths.” in that they are used to repair a failed path (i.e., the original/protected path). When the repair paths are computed, the protecting network node inspects its routing database (e.g., its LSDB) to determine a repair path. In particular, when a single network topology is used, the LSDB used for the original/protected path (e.g., based on an SPT) is the same LSDB used for the repair path computation)

encoding the backup paths for each link in a link backup path (LBP) data structure or for each node in a node backup path (NBP) data structure; (Previdi: Figure 3-4 and Par 0042, The TLV encoded format 400 may also comprise one or more non-ordered sub-TLVs 450 carried within the TLV “payload” (e.g. Value field 415), each having a Type field 455, Length field 460, and Value field 465… and Par 0047, Accordingly, to assist in this determination, nodes within the network 100 may dynamically advertise the status (e.g.,pertopology) of the network links, the nodes themselves, etc., such as to create a dynamic MTRR repair strategy. Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link Attribute TLV 400 in an IS-IS link state packet,…)
encoding the LBP data structure in a LBP type-length-value (TLV) or the NBP data structure in a NBP-TLV; (Previdi: Figure 2-4 and Par 0040, The data section 330 includes one or more variable length fields 400, which each have a specific type (or code), length, and value (TLV) as described further herein. …. In addition, and particularly in accordance with the present invention, variable length fields 400 may also include an MTR topology identification to indicate to which topology the advertisement 300 (i.e., the values within the advertisement) pertain, as well as novel extended status fields, for use as described herein. Generally, the received IGP advertisements are stored in an LSDB 243 of the router 200. (e.g. LSDB is link state database))
encoding the LBP-TLV or the NBP-TLV in a backup paths opaque link state advertisement (LSA); (Previdi: Figure 2-4 and Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc.)
and flooding the flooding topology with the backup paths opaque LSA. (Previdi: Figure 7B and Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc.)
Previdi implicitly teaches determining the flooding topology following detection of the network failure for each link and node; Although Previdi teaches the limitation, the Examiner provides Kolavennu et al. (US 2013/0064139A1) for the clarity of the rejections. 
However, Kolavennu explicitly teaches the limitations. Kolavennu discloses determining the flooding topology following detection of the network failure for each link and node; (Kolavennu: Par 0024, the critical network identification device 106 analyzes information associated with the multi-hop network 100 to identify critical nodes and critical links. For example, the identification device 106 can receive data identifying the current topology of the network 100. The network topology data could be generated or collected in any suitable manner, such as by performing an online discovery process if current topology information is not available. With the network topology data, the identification device 106 analyzes the data to identify the critical nodes and critical links.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include network topology data generation with the identification of nodes/links, as taught by Kolavennu. One of ordinary skill would have been motivated to include network identification to analyze information associated with the multi-hop network efficiently (Kolavennu: Par 0024).

As per claim 2, Previdi in view of Kolavennu disclose the method of claim 1, 
Previdi further discloses further comprising encoding both the LBP-TLV and the NBP- TLV in a modified open shortest path first (OSPF) message. (Previdi: Fig3. And Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc.)

As per claim 3, Previdi in view of Kolavennu disclose the method of claim 1, 
Kolavennu further discloses wherein the link is a critical link. (Kolavennu: Figure 6B, Par 0082, In this case, the network 1004 is split since (i) the second smallest Eigenvalue is zero and (ii) the Eigenvectors are such that the non-zero elements in first Eigenvector (elements #10, #11 and #12) are zero in the second Eigenvector and vice versa. As a result, the link 104 between nodes #9 and #10 is a critical link. As can be seen here, this disclosure provides a technique for quickly identifying critical nodes and/or critical links in a multi-hop network. The technique is faster and less computationally intensive compared to standard brute-force approaches. Moreover, this technique can be easily used as a network's topology changes.)
	Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze identify the nodes/links associated with the multi-hop network (Kolavennu: Par 0024).

As per claim 4, Previdi in view of Kolavennu disclose the method of claim 1, 
Kolavennu further discloses wherein the link is not a critical link. (Kolavennu: Par 0077, In this case, the network 1003 is not split since (i)the second smallest Eigenvalue is non-zero and (ii) the Eigenvector does not have zero values as entries. As a result, the link 104 between nodes #11 and #12 is not a critical node (it should be link, not node per sentence) Par 0049, A non-zero second smallest Eigenvalue indicates that the network 100 being analyzed is not divided or split, meaning communications between allnodes 102 in the network 100 are possible over the existing links 104.) 
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze and identify the nodes/links associated with the multi-hop network (Kolavennu: Par 0024).

As per claim 5, Previdi in view of Kolavennu disclose the method of claim 1, 
Kolavennu further discloses wherein the node is a critical node. (Kolavennu: Par 0022, FIG. 1, the critical nodes are node #6, node #9, and node #10. If node #6 fails, the network 100 is split into two unconnected sub-networks (nodes #1-#5 and nodes (#7-#12). If node #9 fails, the network 100 is split into two unconnected sub-networks (nodes #1-#8 and nodes #10-#12). If node #10 fails, the network 100 is split into two unconnected sub-networks (nodes #1-#9 and nodes #11-#12). The only critical link in FIG. 1 is the link 104 between nodes #9 and #10. The loss of this link 104 splits the
network 100 into two unconnected sub-networks (nodes #1-#9 and nodes #10-il 12).)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze and identify the nodes/links associated with the multi-hop network (Kolavennu: Par 0024).
As per claim 6, Previdi in view of Kolavennu disclose the method of claim 1, 
Kolavennu further discloses wherein the node is not a critical node. (Kolavennu: Par 0059, Examples of this process are shown in FIG. 5A and 5B. FIGS. 5A and 5B illustrate example simulated node removals in the multi-hop network 100 according to this disclosure. As shown in FIG. 5A, removal of node #7 in the network has been simulated. Par 0062, In this case, the network 100' is not split since (i) the second Smallest Eigenvalue is non-zero and (ii) the Eigenvector does not have Zero values as entries. As a result, node #7 is not a critical node.)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze and identify the nodes/links associated with the multi-hop network (Kolavennu: Par 0024).
As per claim 7, Previdi in view of Kolavennu disclose the method of claim 1, 
Previdi further discloses further comprising: encoding a flooding topology links (FTLK)-TLV representing all of the links between a local node and a number of remote nodes on the flooding topology; (Previdi: Fig3. and Par 0040, The data section 330 includes one or more variable length fields 400, which each have a specific type (or code), length, and value (TLV) as described further herein. For example, to advertise network topology, one or more pairs of neighboring-node fields (not shown) and cost fields (not shown) may be used. The neighboring-node fields may store a value. Such as an address, indicating a network node that is directly accessible from the intermediate node identified in the source ID field 320. The cost field may store a value that has been associated, e.g., by the advertising node, with the network node identified in the neighboring-node field. It is noted that in other embodiments, a single neighboring node may be associated with a plurality of cost values. Other routing information may also be included in the variable length fields 400 of the IGP advertisement 300, such as checksum values, padding fields, proprietary fields, etc. In addition, and particularly in accordance with the present invention, variable length fields 400 may also include an MTR topology identification to indicate to which topology the advertisement 300 (i.e., the values within the advertisement) pertain, as well as novel extended status fields, for use as described herein. Generally, the received IGP advertisements are stored in an LSDB 243 of the router 200. Notably, in the case of MTR topologies, each IGP advertisement 300 may be stored in an LSDB corresponding to an appropriate topology, as will be understood by those skilled in the art.)
	encoding the FTLK-TLV in a flooding topology opaque LSA; (Previdi: Figure 7B and Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc.)
	and flooding the flooding topology with the flooding topology opaque LSA. (Previdi: Figure 7B and Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc.)

As per claim 9, Previdi in view of Kolavennu disclose the method of claim 1, 
Previdi further discloses and wherein the backup paths opaque LSA is flooded to all other nodes in the area. (Previdi: Figure 7B and Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc.)
Kolavennu further discloses wherein the flooding is initiated by a leader node of an area, (Kolavennu: Par 0035, …For example, this could involve using two nodes 102 in the network 100. Once the nodes 102 join the network 100, a first node 102 sends a broadcast-based route request message to a second node 102. Route message information is flooded in the network 100, and each node 102 that receives the route request message inserts its own address and re-broadcasts the message. Normally, the second node 102 would send a route reply upon receipt of the route request message. However, for discovering network topology, the second node 102 can simply collect all received route request messages, and these messages allow the second node 102 or another component (such as the device 106) to sufficiently identify the topology of the network 100….)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the initiation of flooding by a node.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include transmission of message information between nodes, as taught by Kolavennu. One of ordinary skill would have been motivated to include transmission of message information between nodes to analyze identify the topology of the network sufficiently (Kolavennu: Par 0035).

	As per claim 10, Previdi discloses a method for determining a flooding topology and backup paths of the flooding topology, comprising: detecting a network failure, wherein the network failure is a link failure, a node failure, or both; (Previdi: Figure 7B and Par 0009, To ensure that its routing table contains up-to-date routing information, the intermediate network node may cooperate with other intermediate nodes to disseminate routing information representative of the current network topology. For example, Suppose the intermediate network node detects that one of its neighboring nodes (i.e., adjacent network nodes) becomes unavailable, e.g., due to a link failure or the neighboring node going "off-line,” etc. In this situation, the intermediate network node can update the routing information stored in its routing table to ensure that data packets are not routed to the unavailable network node.)
	determining the backup paths by determining a backup path for each link and node on the flooding topology; (Previdi: Figure 7B and Par 0016, In a tunneling FRR, “backup tunnels' are created to bypass a protected network element (e.g., links, shared risk link groups (SRLGs), and nodes). When the network element fails, traffic is quickly rerouted over a backup tunnel to bypass the failed element, or more particularly, in the case of MPLS, a set of TE-LSP(s) is quickly rerouted. Specifically, a protecting network node (e.g., the “point of local repair.” PLR) configured to reroute the traffic inserts (“pushes') a new label for the backup tunnel, and the traffic is rerouted accordingly.)
	and temporarily adding the backup path for each link to the flooding topology until a new flooding topology determined by a leader node is received by the node. (Previdi: Par 0059, In particular, the novel technique maintains the integrity of MTR (i.e., the distinct topologies) by specifically delineating allowable temporary usage of MTRR paths, thus preventing extended and unwarranted…
Fig 7B and Par 0058, …If the repair path is not an MTRR repair path in step 770 (i.e., it is a repair path in the first topology), then the protecting node continues to reroute the traffic until reconvergence of the network 100…)
Previdi implicitly teaches determining the flooding topology following detection of the network failure for each link and node; Although Previdi teaches the limitation, the Examiner provides Kolavennu et al. (US 2013/0064139A1) for the clarity of the rejections. Kolavennu explicitly teaches the limitations. 
Kolavennu discloses determining the flooding topology following detection of the network failure for each link and node; (Kolavennu: Par 0024, the critical network identification device 106 analyzes information associated with the multi-hop network 100 to identify critical nodes and critical links. For example, the identification device 106 can receive data identifying the current topology of the network 100. The network topology data could be generated or collected in any suitable manner, such as by performing an online discovery process if current topology information is not available. With the network topology data, the identification device 106 analyzes the data to identify the critical nodes and critical links.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include network topology data generation with the identification of nodes/links, as taught by Kolavennu. One of ordinary skill would have been motivated to include network identification to analyze information associated with the multi-hop network efficiently (Kolavennu: Par 0024).

As per claim 12, Previdi discloses a network device configured to encode messages of a flooding topology and backup paths of the flooding topology, comprising: a network interface configured to send and receive data over a network;(Previdi: Figure 2 and Par 0033, The network interfaces 210 contain the mechanical, electrical and signaling circuitry for communicating data over physical links coupled to the network 100. The network interfaces may be configured to transmit and/or receive data with interconnected network nodes using a variety of different communication protocols, including, interalia, TCP/IP, UDP, ATM, synchronous optical networks (SONET), wireless protocols…)
memory configured to store instructions; (Previdi: Par 0034-0035 The memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing Software programs and data structures associated with the present invention…. Routing services 247 contain computer executable instructions executed by processor 220 to perform functions provided by one or more routing protocols, such as IGP as IGP services 248 (e.g., OSPF and IS-IS), BGP, etc. These functions may be configured to manage a forwarding information database (not shown) containing, e.g., data used to make forwarding decisions. Illustratively, routing services 247 may compute shortest path trees (SPTs) using one or more path computation techniques, e.g., shortest path first, etc., as discussed above)
a processor configured to execute the instructions to: detect a network failure, wherein the network failure is a link failure, a node failure, or both; (Previdi: Figure 7B and Par 0009, To ensure that its routing table contains up-to-date routing information, the intermediate network node may cooperate with other intermediate nodes to disseminate routing information representative of the current network topology. For example, Suppose the intermediate network node detects that one of its neighboring nodes (i.e., adjacent network nodes) becomes unavailable, e.g., due to a link failure or the neighboring node going "off-line,” etc. In this situation, the intermediate network node can update the routing information stored in its routing table to ensure that data packets are not routed to the unavailable network node. Par 0034, The processor 220 may comprise necessary elements or logic adapted to execute the Software programs and manipulate the data structures, such as link state databases (LSDBs) 243, e.g., 243(1), 243(2), and 243(3). A router operating system 242 (e.g., the Internetworking Operating System, or IOSTM, of Cisco Systems, Inc.), portions of which are typically resident in memory 240 and executed by the processor, functionally organizes the router by, inter alia,invoking network operations in Support of software processes and/or services executing on the router…)
determine the backup paths by determining a backup path for each link and node on a flooding topology; (Previdi: Figure 7B and Par 0016, In a tunneling FRR, “backup tunnels' are created to bypass a protected network element (e.g., links, shared risk link groups (SRLGs), and nodes). When the network element fails, traffic is quickly rerouted over a backup tunnel to bypass the failed element, or more particularly, in the case of MPLS, a set of TE-LSP(s) is quickly rerouted. Specifically, a protecting network node (e.g., the “point of local repair.” PLR) configured to reroute the traffic inserts (“pushes') a new label for the backup tunnel, and the traffic is rerouted accordingly.)
encode backup paths for each link in a link backup path (LBP) data structure or for each node in a node backup path (NBP) data structure; (Previdi: Figure 3-4 and Par 0042, The TLV encoded format 400 may also comprise one or more non-ordered sub-TLVs 450 carried within the TLV “payload” (e.g. Value field 415), each having a Type field 455, Length field 460, and Value field 465… and Par 0047, Accordingly, to assist in this determination, nodes within the network 100 may dynamically advertise the status (e.g.,pertopology) of the network links, the nodes themselves, etc., such as to create a dynamic MTRR repair strategy. Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link Attribute TLV 400 in an IS-IS link state packet,…)
encode the LBP data structure in a LBP type-length-value (TLV) or the NBP data structure in a NBP-TLV; (Previdi: Figure 2-4 and Par 0040, The data section 330 includes one or more variable length fields 400, which each have a specific type (or code), length, and value (TLV) as described further herein. …. In addition, and particularly in accordance with the present invention, variable length fields 400 may also include an MTR topology identification to indicate to which topology the advertisement 300 (i.e., the values within the advertisement) pertain, as well as novel extended status fields, for use as described herein. Generally, the received IGP advertisements are stored in an LSDB 243 of the router 200.(e.g. LSDB is link state database))
encode the LBP-TLV or the NBP-TLV in a backup paths opaque link state advertisement (LSA); and flood the backup paths opaque LSA onto the flooding topology. (Previdi: Figure 7B and Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc. For instance, whether a link is available for use as an MTRR repair path and for which topologies the link is so available may be advertised (e.g., in order to prevent unwarranted MTR cross-over).)
Previdi implicitly teaches detect a network failure, wherein the network failure is a link failure, a node failure, or both; Although Previdi teaches the limitation, the Examiner provides Kolavennu et al. (US 2013/0064139A1) for the clarity of the rejections. Kolavennu explicitly teaches the limitations. 
Kolavennu discloses detect a network failure, wherein the network failure is a link failure, a node failure, or both; (Kolavennu: Par 0024, the critical network identification device 106 analyzes information associated with the multi-hop network 100 to identify critical nodes and critical links. For example, the identification device 106 can receive data identifying the current topology of the network 100. The network topology data could be generated or collected in any suitable manner, such as by performing an online discovery process if current topology information is not available. With the network topology data, the identification device 106 analyzes the data to identify the critical nodes and critical links.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include network topology data generation with the identification of nodes/links, as taught by Kolavennu. One of ordinary skill would have been motivated to include network identification to analyze information associated with the multi-hop network efficiently (Kolavennu: Par 0024).

As per claim 13, Previdi in view of Kolavennu disclose The network device of claim 12,
Previdi further discloses wherein the processor is further configured to execute the instructions to encode both the LBP-TLV and the NBP-TLV in a modified open shortest path first (OSPF) message. (Previdi: Figure 2-4 and Par 0040, The data section 330 includes one or more variable length fields 400, which each have a specific type (or code), length, and value (TLV) as described further herein. …. In addition, and particularly in accordance with the present invention, variable length fields 400 may also include an MTR topology identification to indicate to which topology the advertisement 300 (i.e., the values within the advertisement) pertain, as well as novel extended status fields, for use as described herein. Generally, the received IGP advertisements are stored in an LSDB 243 of the router 200.(e.g. LSDB is link state database) Figure 7B and Par 0047, Illustratively, such advertisements may be embodied as extensions to IGP messages 300, such as within a Link-Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement 300 in OSPF, etc.)

As per claim 14, Previdi in view of Kolavennu disclose The network device of claim 12,
Kolavennu further discloses wherein the link is a critical link. (Kolavennu: Figure 6B, Par 0082, and 0082, In this case, the network 1004 is split since (i) the second smallest Eigenvalue is zero and (ii) the Eigenvectors are such that the non-zero elements in first Eigenvector (elements #10, #11 and #12) are zero in the second Eigenvector and vice versa. As a result, the link 104 between nodes #9 and #10 is a critical link. As can be seen here, this disclosure provides a technique for quickly identifying critical nodes and/or critical links in a multi-hop network. The technique is faster and less computationally intensive compared to standard brute-force approaches. Moreover, this technique can be easily used as a network's topology changes.)
	Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze identify the nodes/links associated with the multi-hop network (Kolavennu:Par 0024).

As per claim 15, Previdi in view of Kolavennu disclose The network device of claim 12,
Kolavennu further discloses wherein the link is not a critical link. (Kolavennu: Par 0077, In this case, the network 1003 is not split since (i)the second smallest Eigenvalue is non-zero and (ii) the Eigenvector does not have zero values as entries. As a result, the link 104 between nodes #11 and #12 is not a critical node (it should be link, not node per sentence) Par 0049, A non-zero second smallest Eigenvalue indicates that the network 100 being analyzed is not divided or split, meaning communications between allnodes 102 in the network 100 are possible over the existing links 104.) 
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze and identify the nodes/links associated with the multi-hop network (Kolavennu: Par 0024).

As per claim 16, Previdi in view of Kolavennu disclose The network device of claim 12,
Kolavennu further discloses wherein the node is a critical node. (Kolavennu: Par 0022, FIG. 1, the critical nodes are node #6, node #9, and node #10. If node #6 fails, the network 100 is split into two unconnected sub-networks (nodes #1-#5 and nodes (#7-#12). If node #9 fails, the network 100 is split into two unconnected sub-networks (nodes #1-#8 and nodes #10-#12). If node #10 fails, the network 100 is split into two unconnected sub-networks (nodes #1-#9 and nodes #11-#12). The only critical link in FIG. 1 is the link 104 between nodes #9 and #10. The loss of this link 104 splits the
network 100 into two unconnected sub-networks (nodes #1-#9 and nodes #10-il 12).)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze and identify the nodes/links associated with the multi-hop network (Kolavennu: Par 0024).

As per claim 17, Previdi in view of Kolavennu disclose the network device of claim 12,
Kolavennu further discloses wherein the node is not a critical node. (Kolavennu: Par 0059, Examples of this process are shown in FIG. 5A and 5B. FIGS. 5A and 5B illustrate example simulated node removals in the multi-hop network 100 according to this disclosure. As shown in FIG. 5A, removal of node #7 in the network has been simulated. Par 0062, In this case, the network 100' is not split since (i) the second Smallest Eigenvalue is non-zero and (ii) the Eigenvector does not have Zero values as entries. As a result, node #7 is not a critical node.)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the identification of critical nodes/links.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include critical network identification, as taught by Kolavennu. One of ordinary skill would have been motivated to include critical network identification to analyze and identify the nodes/links associated with the multi-hop network (Kolavennu: Par 0024).

As per claim 18, Previdi in view of Kolavennu disclose The network device of claim 12,
Previdi further discloses wherein the processor is further configured to execute the instructions to: encode a flooding topology links (FTLK)-TLV representing all of the links between a local node and a number of remote nodes; (Previdi: Par 0040, The data section 330 includes one or more variable length fields 400, which each have a specific type (or code), length, and value (TLV) as described further herein. For example, to advertise network topology, one or more pairs of neighboring-node fields (not shown) and cost fields (not shown) may be used. The neighboring-node fields may store a value. Such as an address, indicating a network node that is directly accessible from the intermediate node identified in the source ID field 320. The cost field may store a value that has been associated, e.g., by the advertising node, with the network node identified in the neighboring-node field. It is noted that in other embodiments, a single neighboring node may be associated with a plurality of cost values. Other routing information may also be included in the variable length fields 400 of the IGP advertisement 300, such as checksum values, padding fields, proprietary fields, etc. In addition, and particularly in accordance with the present invention, variable length fields 400 may also include an MTR topology identification to indicate to which topology the advertisement 300 (i.e., the values within the advertisement) pertain, as well as novel extended status fields, for use as described herein. Generally, the received IGP advertisements are stored in an LSDB 243 of the router 200. Notably, in the case of MTR topologies, each IGP advertisement 300 may be stored in an LSDB corresponding to an appropriate topology, as will be understood by those skilled in the art.)
encode the FTLK-TLV in a flooding topology opaque LSA; (Previdi: Par 0042, FIG. 4 is a schematic block diagram illustrating the TLV encoded format 400 that may be advantageously used with the present invention. Par 0047, …IGP messages 300, such as within a Link Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement… Par 0010, among interconnected IGP nodes, i.e., routers and Switches. Operationally, a first IGP node may generate an IGP Advertisement and “flood (i.e., transmit) the packet over each of its network interfaces coupled to other IGP nodes. Thereafter, a second IGP node may receive the flooded IGP Advertisement and update its routing table based on routing information contained in the received IGP Advertisement.)
and flood the flooding topology with the flooding topology opaque LSA. (Previdi: Par 0047, …IGP messages 300, such as within a Link Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement… Par 0010, among interconnected IGP nodes, i.e., routers and Switches. Operationally, a first IGP node may generate an IGP Advertisement and “flood (i.e., transmit) the packet over each of its network interfaces coupled to other IGP nodes. Thereafter, a second IGP node may receive the flooded IGP Advertisement and update its routing table based on routing information contained in the received IGP Advertisement.)

As per claim 19, Previdi in view of Kolavennu disclose the network device of claim 18,
Previdi further discloses and wherein the backup paths opaque LSA is flooded to all other nodes in the area. (Previdi: Par 0047, …IGP messages 300, such as within a Link Attribute TLV 400 in an IS-IS link state packet, or within an opaque link state advertisement… Par 0010, among interconnected IGP nodes, i.e., routers and Switches. Operationally, a first IGP node may generate an IGP Advertisement and “flood (i.e., transmit) the packet over each of its network interfaces coupled to other IGP nodes. Thereafter, a second IGP node may receive the flooded IGP Advertisement and update its routing table based on routing information contained in the received IGP Advertisement.)
Kolavennu further discloses wherein flooding of the flooding topology is initiated by a leader node of an area, (Par 0035, …For example, this could involve using two nodes 102 in the network 100. Once the nodes 102 join the network 100, a first node 102 sends a broadcast-based route request message to a second node 102. Route message information is flooded in the network 100, and each node 102 that receives the route request message inserts its own address and re-broadcasts the message. Normally, the second node 102 would send a route reply upon receipt of the route request message. However, for discovering network topology, the second node 102 can simply collect all received route request messages, and these messages allow the second node 102 or another component (such as the device 106) to sufficiently identify the topology of the network 100….) 
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach the initiation of flooding by a leader node.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include transmission of message information between nodes, as taught by Kolavennu. One of ordinary skill would have been motivated to include transmission of message information between nodes to analyze identify the topology of the network sufficiently (Kolavennu: Par 0035).

As per claim 21, Previdi discloses A network node for determining a flooding topology and backup paths of the flooding topology, comprising: a network interface configured to send and receive data over a network; (Previdi: Figure 2 and Par 0033, The network interfaces 210 contain the mechanical, electrical and signaling circuitry for communicating data over physical links coupled to the network 100. The network interfaces may be configured to transmit and/or receive data with interconnected network nodes using a variety of different communication protocols, including, interalia, TCP/IP, UDP, ATM, synchronous optical networks (SONET), wireless rotocols,…)
memory configured to store instructions; (Previdi: Par 0034-0035 The memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing Software programs and data structures associated with the present invention Routing services 247 contain computer executable instructions executed by processor 220 to perform functions provided by one or more routing protocols, such as IGP as IGP services 248 (e.g., OSPF and IS-IS), BGP, etc. These functions may be configured to manage a forwarding information database (not shown) containing, e.g., data used tomake forwarding decisions. Illustratively, routing services 247 may compute shortest path trees (SPTs) using one or more path computation techniques, e.g., shortest path first,etc., as discussed above)
a processor configured to execute the instructions to: detecting a network failure, wherein the network is one of a link failure, a node failure, or both; (Previdi: Figure 7B and Par 0009, To ensure that its routing table contains up-to-date routing information, the intermediate network node may cooperate with other intermediate nodes to disseminate routing information representative of the current network topology. For example, Suppose the intermediate network node detects that one of its neighboring nodes (i.e., adjacent network nodes) becomes unavailable, e.g., due to a link failure or the neighboring node going "off-line,” etc. In this situation, the intermediate network node can update the routing information stored in its routing table to ensure that data packets are not routed to the unavailable network node.)
determining the backup paths by determining a backup path for each link and node on a flooding topology; (Figure 7B and Par 0016, In a tunneling FRR, “backup tunnels' are created to bypass a protected network element (e.g., links, shared risk link groups (SRLGs), and nodes). When the network element fails, traffic is quickly rerouted over a backup tunnel to bypass the failed element, or more particularly, in the case of MPLS, a set of TE-LSP(s) is quickly rerouted. Specifically, a protecting network node (e.g., the “point of local repair.” PLR) configured to reroute the traffic inserts (“pushes') a new label for the backup tunnel, and the traffic is rerouted accordingly.)
and temporarily adding the backup path for each link to the flooding topology until a new flooding topology (Previdi: Par 0059, In particular, the novel technique maintains the integrity of MTR (i.e., the distinct topologies) by specifically delineating allowable temporary usage of MTRR paths, thus preventing extended and unwarranted…Fig 7B and Par 0058, …If the repair path is not an MTRR repair path in step 770 (i.e., it is a repair path in the first topology), then the protecting node continues to reroute the traffic until reconvergence of the network 100…)
Kolavennu further discloses determined by a leader node is received by the node. (Kolavennu: Par 0035, …For example, this could involve using two nodes 102 in the network 100. Once the nodes 102 join the network 100, a first node 102 sends a broadcast-based route request message to a second node 102. Route message information is flooded in the network 100, and each node 102 that receives the route request message inserts its own address and re-broadcasts the message. Normally, the second node 102 would send a route reply upon receipt of the route request message. However, for discovering network topology, the second node 102 can simply collect all received route request messages, and these messages allow the second node 102 or another component (such as the device 106) to sufficiently identify the topology of the network 100….)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach a node that send the information of new topology.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include a node that send the information of new topology, as taught by Kolavennu. One of ordinary skill would have been motivated to include transmission of message information between nodes to identify the topology of the network sufficiently (Kolavennu: Par 0035).
Previdi implicitly teaches determining the flooding topology following detection of the network failure for each link and node; Although Previdi teaches the limitation, the Examiner provides Kolavennu et al. (US 2013/0064139A1) for the clarity of the rejections. Kolavennu explicitly teaches the limitations. 
Kolavennu discloses determining the flooding topology following detection of the network failure for each link and node; (Kolavennu: Par 0024, the critical network identification device 106 analyzes information associated with the multi-hop network 100 to identify critical nodes and critical links. For example, the identification device 106 can receive data identifying the current topology of the network 100. The network topology data could be generated or collected in any suitable manner, such as by performing an online discovery process if current topology information is not available. With the network topology data, the identification device 106 analyzes the data to identify the critical nodes and critical links.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include network topology data generation with the identification of nodes/links, as taught by Kolavennu. One of ordinary skill would have been motivated to include network identification to analyze information associated with the multi-hop network efficiently (Kolavennu: Par 0024).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Previdi et al. (US 2008/0049622A1) in view of Kolavennu et al. (US 2013/0064139A1) in view of Hiramatsu (JP2013/172196A; English translated version is provided). 

As per claim 11, Previdi in view of Kolavennu disclose the method of claim 10,
Previdi further discloses wherein the backup paths are determined and the backup path for each link connected to the node (Figure 7B and Par 0016, In a tunneling FRR, “backup tunnels' are created to bypass a protected network element (e.g., links, shared risk link groups (SRLGs), and nodes). When the network element fails, traffic is quickly rerouted over a backup tunnel to bypass the failed element, or more particularly, in the case of MPLS, a set of TE-LSP(s) is quickly rerouted. Specifically, a protecting network node (e.g., the “point of local repair.” PLR) configured to reroute the traffic inserts (“pushes') a new label for the backup tunnel, and the traffic is rerouted accordingly.)
Previdi in view of Kolavennu don’t explicitly disclose and on the backup path is temporarily added to the flooding topology when a link is not on the flooding topology and when there is no path on the flooding topology from the node to a remote end node of the link.
	However, Hiramatsu (the Examiner relies on the English translated version) discloses and on the backup path is temporarily added to the flooding topology when a link is not on the flooding topology and when there is no path on the flooding topology from the node to a remote end node of the link. (Par 0024, …Calculate the first similarity of the topology, the above, and the reserve topology set, the above, and it creates the temporary reserve topology using random cost based on the topology, the above, Add the temporary reserve topology which created [aforementioned ] to the reserve topology set, the above, and it creates a temporary reserve topology set, [ based on the aforementioned node degree of the topology, the above, and the number of the aforementioned relay links of the above-mentioned temporary reserve topology set ]…).
	Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach temporary addition of topology.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi in view of Kolavennu to include creation of a temporary backup topology set on the node, as taught by Hiramatsu. One of ordinary skill would have been motivated to switch a transfer path promptly and to maintain transfer quality (Hiramatsu: Par 0002) 

	As per claim 22, Previdi in view of Kolavennu disclose The network node of claim 21, 	
Previdi further discloses wherein the backup paths are determined and the backup path for each link connected to the node (Figure 7B and Par 0016, In a tunneling FRR, “backup tunnels' are created to bypass a protected network element (e.g., links, shared risk link groups (SRLGs), and nodes). When the network element fails, traffic is quickly rerouted over a backup tunnel to bypass the failed element, or more particularly, in the case of MPLS, a set of TE-LSP(s) is quickly rerouted. Specifically, a protecting network node (e.g., the “point of local repair.” PLR) configured to reroute the traffic inserts (“pushes') a new label for the backup tunnel, and the traffic is rerouted accordingly.)
Previdi in view of Kolavennu don’t explicitly disclose and on the backup path is temporarily added to the flooding topology when a link is not on the flooding topology and when there is no path on the flooding topology from the node to a remote end node of the link.
	However, Hiramatsu discloses and on the backup path is temporarily added to the flooding topology when a link is not on the flooding topology and when there is no path on the flooding topology from the node to a remote end node of the link. (Par 0024, …Calculate the first similarity of the topology, the above, and the reserve topology set, the above, and it creates the temporary reserve topology using random cost based on the topology, the above, Add the temporary reserve topology which created [aforementioned ] to the reserve topology set, the above, and it creates a temporary reserve topology set, [ based on the aforementioned node degree of the topology, the above, and the number of the aforementioned relay links of the above-mentioned temporary reserve topology set ]…).
	Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach temporary addition of topology.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi in view of Kolavennu to include creation of a temporary backup topology set on the node, as taught by Hiramatsu. One of ordinary skill would have been motivated to switch a transfer path promptly and to maintain transfer quality (Hiramatsu: Par 0002) 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Previdi et al. (US 2008/0049622A1) in view of Kolavennu et al. (US 2013/0064139A1) in view of Aissaoui et al. (US 2008/0225864A1)

As per claim 8, Previdi in view of Kolavennu disclose the method of claim 1, 
Previdi further discloses wherein the backup paths opaque LSA (Previdi: Par 0007, Examples of an intradomain routing protocol, or an interior gateway protocol (IGP), are the Open Shortest Path First (OSPF) routing protocol and the Intermediate-System to-Intermediate-System (IS-IS) routing protocol. The OSPF and IS-IS protocols are based on link-state technology and, therefore, are commonly referred to as link-state routing protocols. Link-state protocols define the manner with which routing information and network-topology information are exchanged and processed in a domain.)
Previdi in view of Kolavennu don’t explicitly disclose and flooding topology opaque LSA supports one of open shortest path first version 2 (OSPFv2) and open shortest path first version 3 (OSPFv3).
However, Aissaoui discloses and flooding topology opaque LSA supports one of open shortest path first version 2 (OSPFv2) and open shortest path first version 3 (OSPFv3) (Par 0015, According to an embodiment of the invention, OSPF routers that receive PW Switching LSAs forward these LSAs according to the rules of OSPFv2 or OSPFv3, as applicable. As noted above, a logical overlay topology might not necessarily include all NEs in an underlying communication system. Some PE or P routers, for example, might not be capable of MS-PW switching, but should ideally process and forward received PW Switching LSAs as required by the OSPF protocol to ensure that no part of a logical topology is isolated when any physical links in an underlying communication system go down.)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach OSPFv2 and OSPFv3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include OSPFv2 or OSPFv3, as taught by Aissaoui. One of ordinary skill would have been motivated to include application of specific versions of OSPF such as v2/v3.  (Aissaoui:Par 0015).

As per claim 20, Previdi in view of Kolavennu disclose The network device of claim 18,
Previdi further discloses wherein the backup paths opaque LSA (Previdi: Par 0007, Examples of an intradomain routing protocol, or an interior gateway protocol (IGP), are the Open Shortest Path First (OSPF) routing protocol and the Intermediate-System to-Intermediate-System (IS-IS) routing protocol. The OSPF and IS-IS protocols are based on link-state technology and, therefore, are commonly referred to as link-state routing protocols. Link-state protocols define the manner with which routing information and network-topology information are exchanged and processed in a domain.)
Previdi in view of Kolavennu don’t explicitly disclose and flooding topology opaque LSA supports one of open shortest path first version 2 (OSPFv2) and open shortest path first version 3 (OSPFv3).	
However, Aissaoui discloses and flooding topology opaque LSA supports one of open shortest path first version 2 (OSPFv2) and open shortest path first version 3 (OSPFv3) (Par 0015, According to an embodiment of the invention, OSPF routers that receive PW Switching LSAs forward these LSAs according to the rules of OSPFv2 or OSPFv3, as applicable. As noted above, a logical overlay topology might not necessarily include all NEs in an underlying communication system. Some PE or P routers, for example, might not be capable of MS-PW switching, but should ideally process and forward received PW Switching LSAs as required by the OSPF protocol to ensure that no part of a logical topology is isolated when any physical links in an underlying communication system go down.)
Previdi teaches detection, determination, encoding backup path of network topology, however, it does not teach OSPFv2 and OSPFv3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Previdi to include OSPFv2 or OSPFv3, as taught by Aissaoui. One of ordinary skill would have been motivated to include application of specific versions of OSPF such as v2/v3.  (Aissaoui: Par 0015).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al. (US 20170093612A1) teaches the methods of backup path in a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ji Young Min Kim whose telephone number is (571) 292-5913. The examiner can normally be reached Mon-Thur 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JKExaminer, Art Unit 4173       

/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496